In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00162-CV
     ___________________________

  IN THE INTEREST OF A.R., A CHILD



  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-703446-21


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

       Appellants Mother and Father both appeal from the trial court’s judgment

terminating their parental rights to their child, A.R.1 See Tex. Fam. Code Ann.

§§ 161.001(b), 161.206. Because we find no arguable grounds for reversal, we affirm

the trial court’s final order of termination.

       The attorneys for Mother and Father have each filed an Anders brief stating that

they have conducted a professional evaluation of the record and have concluded that

there are no arguable grounds to be advanced to support an appeal of the trial court’s

termination order and that the appeal is frivolous. See Anders v. California, 386 U.S.

738, 744, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex.

App.—Fort Worth 2003, no pet.) (holding that Anders procedures apply in cases

terminating parental rights). Father’s attorney also filed a motion to withdraw as his

attorney of record.

       The briefs meet the Anders requirements by presenting professional evaluations

of the record and by demonstrating why there are no arguable grounds to be

advanced on appeal for either parent. Additionally, both Mother and Father have

been (1) provided with a copy of the brief filed by their respective attorneys,

(2) informed of their rights to file a pro se response and to seek discretionary review

from the supreme court, and (3) advised of their rights to access the appellate record.


       We use initials to refer to the child. See Tex. Fam. Code Ann. § 109.002(d);
       1

Tex. R. App. P. 9.8(b)(2).

                                                2
See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Mother and Father

did not respond, and the Texas Department of Family and Protective Services has

indicated that it does not intend to file a response to either Anders brief.

       When an Anders brief is filed, we must independently examine the record to

determine if any arguable grounds for appeal exist. In re C.J., 501 S.W.3d 254, 255

(Tex. App.—Fort Worth 2016, pets. denied). Our examination should consider the

record, the briefs, and any pro se response. In re L.B., No. 02-19-00407-CV, 2020 WL

1809505, at *1 (Tex. App.—Fort Worth Apr. 9, 2020, no pet.) (mem. op.).

       Having carefully and independently reviewed the entire record and the Anders

briefs, we conclude that there are no arguable grounds supporting the appeals; thus,

we agree with the attorneys for Mother and Father that their appeals are without

merit. See C.J., 501 S.W.3d at 255. Accordingly, we affirm the trial court’s final order

of termination. See Tex. R. App. P. 43.2(a).        However, we deny the motion to

withdraw filed by Father’s attorney because it did not show good cause for

withdrawal. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016); In re C.J., 501 S.W.3d at

255. Thus, counsels for both Mother and Father remain appointed in this case

through any proceedings in the supreme court unless otherwise relieved of these

duties. See In re P.M., 520 S.W.3d at 27.

                                                        /s/ Brian Walker

                                                        Brian Walker
                                                        Justice

Delivered: October 20, 2022
                                             3